Opinion issued September 12, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00534-CV
                           ———————————
                       AMIKO KAUDERER, Appellant
                                        V.
                         GRACE E. DEVER, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                      Trial Court Case No. 11-CV-1907


                         MEMORANDUM OPINION

      Appellant, Amiko Kauderer, has filed a “Notice of Withdrawal of Appeal,”

in which she states that she “withdraws her notice of appeal.” The Court construes

this notice as a motion to dismiss the appeal. No other party has filed a notice of

appeal, and no opinion has issued. Further, although appellant failed to include a
certificate of conference, more than 10 days have passed and no party has

responded to the notice. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                         2